DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Action corresponds to Applicant’s Amendment of June 29, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 9-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Reddy is considered to anticipate and or render the rejected claims obvious as addressed the rejections sections hereinafter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12, 13, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reddy A V et al. (U.S. Publication No. 2021/0263801 A1, hereinafter referred to as “Reddy”).
Regarding claim 1, Reddy discloses a method comprising: (e.g., abstract and paragraphs [0016]-[0018])
detecting, by a computing system, one or more changed objects of a set of objects, the one or more changed objects being changed since a previous backup of the set of objects in a computing system, (data change is detected since previous backup)(e.g., abstract and paragraphs [0017], [0018], [0032] and [0033] and claim 1)
determining corresponding changes of the one or more changed objects, (corresponding changes of the changed object is determined)(e.g., abstract and paragraphs [0017]-[0018])
determining a set of change categories defining the corresponding changes, (change categories are determined for the changes – lowest medium highest)(e.g., abstract, figure 4 and paragraph [0018])
calculating trigger indicators for each of the one or more changed objects, the trigger indicators being calculated according to assigned relevance weights of change categories associated with the one or more changed objects, the assigned relevance weights being indicative of a relevance of the set of change categories to the computing system, (tier levels are assigned to data stream (changed object) – tier level indicates a relevance of the set of change categories)(e.g., abstract, figures 4-5 and paragraphs [0018], [0030] and [0032])
selecting one or more critical objects of the one or more changed objects according to their respective values of trigger indicators, and (critical objects of the changed object are selected according to the assigned tier level)(e.g., paragraphs [0015] and [0021])
triggering corresponding backups of the one or more critical objects. (corresponding backup of the critical objects are performed (triggered))(e.g., abstract, figures 4-5 and paragraph [0032]).  

Regarding claim 10, Reddy discloses the method of claim 1. Reddy further discloses further comprising: determining, by the computing system, corresponding change frequencies of changes of the one or more changed objects, and calculating, by the computing system, the trigger indicators for each of the changed objects is further according to the change frequency of the changed object. (e.g., paragraphs [0014], [0015, [0019] and [0020]).

Regarding claim 12, Reddy discloses the method of claim 1. Reddy further discloses further comprising: running, by the computing system, each of the corresponding backups in response to the triggering thereof. (backups are performed in response to triggering)(e.g., abstract, figure 5 and paragraph [0032]).

Regarding claim 13, Reddy discloses a computer program product comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions and data for causing a processor(s) set to perform operations including the following: (computer program includes a medium and instructions)(e.g., paragraph [0048])
detecting, by a computing system, one or more changed objects of a set of objects, the one or more changed objects being changed since a previous backup of the set of objects in a computing system, (data change is detected since previous backup)(e.g., abstract and paragraphs [0017], [0018], [0032] and [0033] and claim 1)
determining corresponding changes of the one or more changed objects, (corresponding changes of the changed object is determined)(e.g., abstract and paragraphs [0017]-[0018])
determining a set of change categories defining the corresponding changes, (change categories are determined for the changes – lowest medium highest)(e.g., abstract, figure 4 and paragraph [0018])
calculating trigger indicators for each of the one or more changed objects, the trigger indicators being calculated according to assigned relevance weights of change categories associated with the one or more changed objects, the assigned relevance weights being indicative of a relevance of the set of change categories to the computing system, (tier levels are assigned to data stream (changed object) – tier level indicates a relevance of the set of change categories)(e.g., abstract, figures 4-5 and paragraphs [0018], [0030] and [0032])
selecting one or more critical objects of the one or more changed objects according to their respective values of trigger indicators, and (critical objects of the changed object are selected according to the assigned tier level)(e.g., paragraphs [0015] and [0021])
triggering corresponding backups of the one or more critical objects. (corresponding backup of the critical objects are performed (triggered))(e.g., abstract, figures 4-5 and paragraph [0032]).  
Claim 18 has substantially similar limitations as stated claim 10; therefore, it is rejected under the same subject matter. 

Regarding claim 20, Reddy discloses a system for controlling backups of objects in an information technology system, the system comprising: a processor(s) set; a machine-readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions and data for causing the processor(s) set to perform operations including the following: (system having a processor and memory)(e.g., abstract and paragraph [0035])
detecting one or more changed objects of a set of objects, the one or more changed objects being changed since a previous backup of the set of objects in a computing system, (data change is detected since previous backup)(e.g., abstract and paragraphs [0017], [0018], [0032] and [0033] and claim 1)
determining corresponding changes of the one or more changed objects, (corresponding changes of the changed object is determined)(e.g., abstract and paragraphs [0017]-[0018])
determining a set of change categories defining the corresponding changes, (change categories are determined for the changes – lowest medium highest)(e.g., abstract, figure 4 and paragraph [0018])
calculating corresponding trigger indicators for each of the one or more changed objects, the trigger indicators being calculated according to assigned relevance weights of change categories associated with the one or more changed objects, the assigned relevance weights being indicative of a relevance of the set of change categories to the computing system, (tier levels are assigned to data stream (changed object) – tier level indicates a relevance of the set of change categories)(e.g., abstract, figures 4-5 and paragraphs [0018], [0030] and [0032])
selecting one or more critical objects of the one or more changed objects according to their respective values of trigger indicators, and (critical objects of the changed object are selected according to the assigned tier level)(e.g., paragraphs [0015] and [0021])
triggering corresponding backups of the one or more critical objects. (corresponding backup of the critical objects are performed (triggered))(e.g., abstract, figures 4-5 and paragraph [0032]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 9, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy in view of Cisler et al. (U.S. Publication No. 2008/0126442 A1, hereinafter referred to as “Cisler”).
Regarding claim 7, Reddy discloses the method of claim 1. However, Reddy does not appear to specifically disclose further comprising: calculating, by the computing system, the trigger indicators for each of the one or more changed objects is further performed according to a time elapsed from a previous one of the backups of the one or more changed objects.
On the other hand, Cisler, which also relates to backup (e.g., title), does discloses further comprising: calculating, by the computing system, the trigger indicators for each of the one or more changed objects is further performed according to a time elapsed from a previous one of the backups of the one or more changed objects. (backup is based on change or according to a schedule (e.g., daily, weekly, etc.)(e.g., paragraph [0083])
Both Reddy and Cisler relate to backing up data. In Reddy, changes in streaming data is detected and the change is categorized into the appropriate tier. However, Reddy is silent with respect to calculating the trigger indicators based on a time elapsed or object type from a previous backup. On the other hand, Cisler, which also relates to backups, does disclose that is known in the art that backups can be performed according to a schedule or object type. This provides an effective manner for backing up data and allows users to set additional parameters in backing up data. Therefore, it would have been obvious to monitor and perform backups based on a time being elapsed or object type, as disclosed in Cisler, to Reddy to provide additional parameters in controlling the back up of Reddy for an overall enhanced experience by a system administrator.

Regarding claim 9, Reddy discloses the method of claim 1. Reddy does not appear to specifically disclose further comprising: calculating, by the computing system, the trigger indicators for each of the one or more changed objects is further performed according to an object type of the one or more changed objects.
On the other hand, Cisler, which also relates to backups (title), does discloses further comprising: calculating, by the computing system, the trigger indicators for each of the one or more changed objects is further performed according to an object type of the one or more changed objects. (backup is based on object type)(e.g., paragraphs [0049], [0050] and [0063]).
It would have been obvious to combine Cisler with Reddy for the reasons set forth in claim 7, above. 


Regarding claim 11, Reddy discloses the method of claim 1. Reddy does not appear to specifically disclose further comprising: triggering, by the computing system, the corresponding backups of the one or more critical objects is performed in response to a maximum delay from the previous backup. 
On the other hand, Cisler, which also relates to backups (title), does discloses further comprising: triggering, by the computing system, the corresponding backups of the one or more critical objects is performed in response to a maximum delay from the previous backup. (periodic backups are scheduled)(e.g., paragraph [0049]).
It would have been obvious to combine Cisler with Reddy for the reasons set forth in claim 7, above. 
Claim 17 has substantially similar limitations as stated claim 7; therefore, it is rejected under the same subject matter. 

Regarding claim 19, Reddy discloses the computer program product of claim 13.  
responsive to the triggering, running, by the computing system, the corresponding backups of the one or more critical objects. (backups are performed in response to triggering)(e.g., paragraphs 0048], [0082])
However, Reddy does not appear to specifically disclose further comprising: triggering, by the computing system, the corresponding backups of the one or more critical objects is performed in response to a maximum delay from the previous backup; and 
On the other hand, Cisler, which also relates to backups (title), does discloses further comprising: triggering, by the computing system, the corresponding backups of the one or more critical objects is performed in response to a maximum delay from the previous backup; and (periodic backups are scheduled)(e.g., paragraph [0049])
It would have been obvious to combine Cisler with Reddy for the reasons set forth in claim 7, above. 

Allowable Subject Matter
Claims 2-6, 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165